Citation Nr: 1144120	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  07-30 687	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES


1. Entitlement to an evaluation in excess of 10 percent for left ulnar neuropathy with carpel tunnel syndrome. 

2. Entitlement to an evaluation in excess of 10 percent for right ulnar neuropathy with carpel tunnel syndrome. 

3. Entitlement to service connection for hypertension. 

4. Entitlement to service connection for post-traumatic stress disorder (PTSD). 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran had active service from October 1982 to October 1986 and from April 1987 to December 2003. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August and September 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

During the pendency of this appeal, the RO awarded the Veteran increased ratings for his right and left ulnar neuropathies with carpal tunnel syndrome.  Specifically, in September 2007, the RO awarded the Veteran increased ratings of 10 percent for each disorder, effective January 1, 2004.  A rating decision in August 2011, granted service connection for PTSD, hypertensive heart disease and hypertension; and, granted a rating of 30 percent for right ulnar neuropathy with carpal tunnel syndrome effective December 14, 2010 and a rating of 20 percent for left ulnar neuropathy with carpal tunnel syndrome effective December 10, 2010.   

The Veteran testified at a travel Board hearing in February 2010.  In April 2010, the Board remanded the issues for further development.  

In August 2007 the Veteran disagreed with the rating decision in September 2006 which continued the noncompensable rating for migraine headaches.  A statement of the case was issued in July 2008 and the Veteran's representative in a statement in October 2008 continued to appeal the issue.  As a timely appeal regarding the issue has not been filed, the issue has not been in appellate status before the Board.  

In an undated statement, the Veteran requested reconsideration of the denial for his claim of a total disability rating due to individual unemployability and filed a claim of service connection for a bilateral shoulder disability secondary to the service-connected ulnar nerve damage.  The Board refers this matter to the RO for appropriate action.  


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from October 1982 to October 1986 and from April 1987 to December 2003.

2.	On September 29, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of all issues on appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant through his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


